






Fourth Amendment To
Amended and Restated Credit Agreement
This Fourth Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) is entered into as of April 12, 2012, by and among FCStone, LLC, an
Iowa limited liability company (the “Borrower”), the Guarantors party to this
Amendment, the financial institutions party to this Amendment, as lenders (the
“Lenders”), and Bank of Montreal, as administrative agent (the “Administrative
Agent”).
Preliminary Statements
A.    The Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into a certain Amended and Restated Credit Agreement dated as of June
21, 2010, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
B.    The Borrower has requested that the Lenders amend the Credit Agreement,
and the Lenders are willing to do so under the terms and conditions set forth in
this Amendment.
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.
Amendments.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1.    The defined term “Termination Date” appearing in Section 5.1 of the
Credit Agreement shall be amended and restated to read in its entirety as
follows:
“Termination Date” means April 11, 2013 or such earlier date on which the
Commitments are terminated in whole pursuant to Section 1.10, 9.2 or 9.3 hereof.
1.2.    Section 5.1 of the Credit Agreement shall be further amended by
inserting the two new defined terms in their appropriate alphabetical order,
each such defined term to read as follows:
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.
“Governmental Authority” means the government of the United States or any




--------------------------------------------------------------------------------




other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
1.3.    Section 6.6 of the Credit Agreement shall be amended and restated to
read in its entirety as follows:
Section 6.6.    No Material Adverse Change; Change in LawSection 6.6.    No
Material Adverse Change. (i) Material Adverse Change. Since March 31, 2010,
there has been no material adverse change in the condition, financial or
otherwise, of the Borrower or any Guarantor, except those occurring in the
ordinary course of business or disclosed in the financial reports identified in
Section 6.5 hereof or another form of written disclosure to the Lenders prior to
the date of this Agreement.
(ii) Change in Law. No Change in Law has occurred that impairs the ability of
the Borrower to make any payment of principal or interest when due on any Loan.
Section 2.
Conditions Precedent.

This Amendment shall become effective upon satisfaction of all of the following
conditions precedent:
2.1.    The Borrower, the Guarantors, the Lenders and the Administrative Agent
shall have executed and delivered this Amendment.
2.2.    The Administrative Agent shall have received good standing certificates
for each of the Borrower and the Guarantor from the Secretary of State from the
state of its incorporation (dated no earlier than 30 days prior to the date of
this Amendment).
2.3.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
Section 3.
Representations.

3.1.    In order to induce the Administrative Agent and the Lenders to execute
and deliver this Amendment, the Borrower hereby represents to the Administrative
Agent and the Lenders that as of the date hereof (a) the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct in all material respects (except to the extent that such
representations and warranties relate to an earlier date) and (b) it is in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.
3.2.    Since June 21, 2010, there has been no amendments, modifications,
restatements or supplements to the certificate of incorporation or articles of
formation, as applicable and by-laws or the limited liability company agreement
(or its equivalent) of the Borrower and the Parent, and such certificate of
incorporation or articles of formation and by-laws or limited liability company
agreement are in full force and effect.




--------------------------------------------------------------------------------




3.3.    Since June 20, 2011, there has been no amendments, modifications,
restatements or supplements to the certificate of incorporation and by-laws of
Holdings, and such certificate of incorporation and by-laws are in full force
and effect.
3.4.    The resolutions of the Borrower and the Guarantors dated June 21, 2010
on file with the Administrative Agent have not been amended, modified or
rescinded and are in full force and effect.
Section 4.
Miscellaneous.

4.1.    Except as specifically amended herein, the Credit Agreement, including
without limitation the Guarantees set forth in Section 11 thereof and the Notes
issued pursuant to Section 1.9 thereof, shall continue in full force and effect
in accordance with its original terms. Reference to this specific Amendment need
not be made in the Credit Agreement, the Notes, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.
4.2.    The Borrower agrees to pay on demand all out of pocket costs and
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the fees and expenses of counsel for the Administrative Agent.
4.3.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by telecopy or by e‑mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as an original. This Amendment shall be governed by the internal laws
of the State of Illinois.
[Signature Pages to Follow]




--------------------------------------------------------------------------------
















This Fourth Amendment to Amended and Restated Credit Agreement is entered into
as of the date and year first above written.
“Borrower”
FCStone, LLC
By
/s/ Paul G. Anderson    

Name     Paul G. Anderson
Title     CEO
“Guarantors”
FCStone Group, Inc.
By
/s/ William J. Dunaway    

Name    William J. Dunaway
Title    CFO


INTL FCStone, Inc. (f/k/a International Assets Holding Corporation)
By /s/ Paul G. Anderson    
Name    Paul G. Anderson
Title    President
By
/s/ William J. Dunaway    

Name    William J. Dunaway
Title    CFO




[Fourth Amendment - FCStone]




--------------------------------------------------------------------------------






Accepted and agreed to.
Bank of Montreal, as Administrative Agent
By
/s/ Linda C. Haven    

Name    Linda C. Haven
Title    Managing Director


BMO Harris Financing, Inc. (f/k/A BMO Capital Markets Financing, Inc.), as a
Lender
By
/s/ Linda C. Haven    

Name    Linda C. Haven
Title    Managing Director


















[Fourth Amendment - FCStone]






















